Citation Nr: 0719635	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-22 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left 
shoulder dislocation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Heffner, Intern


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

During the pendency of this appeal, the veteran requested to 
appear at a Board videoconference hearing.  A hearing was 
scheduled to be held on June 30, 2006.  The veteran failed to 
appear however.  Thus, no additional action in this regard is 
warranted.


FINDINGS OF FACT

1.  By decision dated in February 1990, the Board denied 
service connection for a left shoulder dislocation.

2.  The RO subsequently denied service connection for left 
shoulder dislocation in December 1998 and October 2002.

3.  The RO's October 2002 decision represents the last final 
disallowance of entitlement to service connection for left 
shoulder dislocation.

4.  In March 2003, the veteran filed a claim seeking to 
reopen his claim for service connection for left shoulder 
dislocation.

5.  By a decision dated in June 2003, the RO denied his claim 
finding that no new and material evidence had been submitted.

6.  Evidence received since the RO's October 2002 denial, 
which consists of duplicative evidence and the veteran's 
written statements, does not relate to a necessary 
unestablished fact or raise a reasonable possibility of 
substantiating the claim.




CONCLUSION OF LAW

The evidence received since the RO's October 2002 decision 
denying the claim for entitlement to service connection for 
left shoulder dislocation is not new and material; thus, the 
claim remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By history, in February 1990, the Board denied service 
connection for a left shoulder dislocation.  After reviewing 
the veteran's service medical records, which showed that he 
dislocated his left shoulder and received treatment, and VA 
and non-VA treatment reports, the Board found that the 
veteran's in-service symptoms were acute and transitory in 
nature and resolved without residual disability.  The Board 
also found that no chronic left shoulder disability was 
related to service.  The decision is final.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2006).

The veteran thereafter indicated that he wanted to reopen his 
claim.  After reviewing the veteran's medical evidence, 
hearing transcript and statements, the RO subsequently denied 
service connection for left shoulder dislocation in December 
1998.  The veteran did not appeal, and the determination 
became final.  38 U.S.C.A. § 7105(c) (West 2002).  In an 
October 2002 rating decision, after reviewing essentially 
duplicative evidence, the RO confirmed and continued the 
denial on a finality basis.  Again, the veteran did not 
appeal.  The RO's October 2002 decision represents the last 
final disallowance of entitlement to service connection for 
left shoulder dislocation.

In March 2003, the veteran filed a claim seeking to reopen 
his claim for service connection for left shoulder 
dislocation.  Unappealed rating decisions by the RO are final 
with the exception that a claim may be reopened by submission 
of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002).  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Smith v. West, 12 Vet. 
App. 312 (1999).

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the next question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (effective in August 2001).  As the veteran filed 
his claim in March 2003, this version of 38 C.F.R. § 3.156(a) 
is applicable in this case.

In this case, regrettably, the only evidence submitted in 
support of the veteran's claim is duplicate evidence 
previously considered.   Specifically, he has provided his DD 
214, service medical records from November 1965 to November 
1968, and treatment and surgical reports from VA Medical 
Center Loma Linda dated 1988, and statements from his ex-wife 
and a fellow soldier. 

After a careful review of the evidence, the Board notes that 
the evidence is duplicative of the exact same evidence and 
arguments that the veteran has maintained all along.  A 
simple reiteration of the facts is not sufficient to reopen a 
previously denied claim.  See Reid v. Derwinski, 2 Vet. App. 
312 (1992) (statements which are essentially a repetition of 
contentions made previously are not new evidence); Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim).  Thus, the evidence does not 
support the appellant's claim to reopen.  

The Board notes that the veteran submitted a statement dated 
in April 2005, which has not been reviewed by the RO and did 
not include a waiver.  The letter consists of a summary of 
the evidence that he has previously provided and statements 
of current complaints of pain in the left shoulder.  The 
Board has, accordingly, reviewed the evidence and is of the 
opinion that, while new, it is not relevant to the issue to 
reopen because it is essentially the same contentions that he 
has made all along.  

While he may provide an account of the pain he experiences in 
his shoulder, the law has found that laypersons (non-medical 
personnel) are unqualified to render medical diagnoses.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Miller v. Derwinski, 2 Vet. App. 578, 580 (1992) (holding 
that lay persons were not qualified to provide a "probative 
diagnosis" as to the cause of a veteran's death).  This 
evidence alone, without more clinical-type medical findings, 
will not support a claim to reopen.  Therefore, this evidence 
is not relevant to the claim to reopen.  As such, there is no 
prejudice to the veteran in proceeding with consideration of 
this case without affording the RO an opportunity to review 
the evidence in question.

In sum, the additional evidence submitted since the RO's 
previous October 2002 decision is not new and material, does 
not raise a reasonable possibility of substantiating the 
appellant's claim for benefits, and does not warrant 
reopening of the claim of entitlement to a left shoulder 
disorder.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp 2006)), imposes obligations on 
VA in terms of its duty to notify and assist claimants.  
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The law applies to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The veteran was notified of the VCAA as it applies to his 
present appeal by correspondence dated in April 2003, March 
2005, and May 2006.  He has been provided every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  The VCAA notice letters provided 
to the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence.  

The veteran was notified of the need to give to VA any 
evidence pertaining to his claim.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2006).  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  The appellant has been apprised of the 
information necessary to reopen his claim in the September 
2002 and April 2003 letters.

With respect to the Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) requirements, in a May 2006 letter, the RO 
provided the veteran with notice of what type of information 
and evidence was needed to establish a disability rating and 
provided notice of the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Finally, the revised VCAA duty to assist requires that VA 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  With respect to the claim based on new and material 
evidence, the veteran was asked to submit evidence to support 
a reopening of his claim.  His additional written statements 
and submissions have been associated with the claims file.  
See also 38 C.F.R. § 3.159(c)(4)(iii) (2006).

Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.



ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for left shoulder 
dislocation remains final; the appeal is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


